The typewritten brief of the plaintiff in error states his grounds for reversal, in substance, as follows: Because the decision of the court is not sustained by sufficient evidence, and is contrary to law in committing error which appears in the record itself and upon the face thereof.
This purported brief contains no citation of authorities, nor does it disclose any attempt on the part of counsel for plaintiff in error to comply with that part of rule 25 (38 Okla. x, 137 Pac. xi) of this court which provides that in all cases, except felonies, the brief of the plaintiff in error, in substance, shall set forth the material parts of the pleadings, proceedings, facts, and *Page 521 
documents upon which reliance is had for reversal, so that no examination of the record itself need be made in the Supreme Court.
The authorities are uniform to the effect that rule 25, which provides that "in all cases, except felonies, the brief of the plaintiff in error in substance shall set forth the material parts of the pleadings, proceedings, and facts upon which reliance is had for reversal, so that no examination of the record itself need be made in the Supreme Court," is mandatory, and, where it is not observed, the alleged errors will not be reviewed. Roof v. Franks, 26 Okla. 392, 110 P. 1098; ArkansasValley Nat. Bank v. Clark, 31 Okla. 413, 122 P. 135.
For the reason stated, the appeal herein is dismissed.
All the Justices concur.